 

Exhibit 10.8 EXECUTION COPY

 

COLLATERAL ASSIGNMENT

OF

PHYSICIAN SHAREHOLDER AGREEMENT AND MANAGEMENT AGREEMENT

 

THIS COLLATERAL ASSIGNMENT OF PHYSICIAN SHAREHOLDER AGREEMENT AND MANAGEMENT
AGREEMENT (this “Assignment”), dated as of March 28, 2014, is made by Apollo
Medical Holdings, Inc., a Delaware corporation ( “Borrower”), and Apollo Medical
Management, Inc., a Delaware corporation (“Manager”), to and in favor of NNA of
Nevada, Inc., a Nevada corporation (“Lender”).

 

WHEREAS, Borrower, Manager, ApolloMed Care Clinic, A Professional Corporation
(“Practice”), and Warren Hosseinion, M.D., an individual (“Shareholder”), have
entered into that certain Physician Shareholder Agreement dated as of March 28,
2014 (as amended, restated, supplemented or otherwise modified in accordance
with the terms of this Assignment, the “Shareholder Agreement”), a true copy of
which is attached hereto as Exhibit A;

 

WHEREAS, Manager and Practice have entered into that certain Amended and
Restated Management Agreement dated as of March 28, 2014 (as amended, restated,
supplemented or otherwise modified in accordance with the terms of this
Assignment, the “Management Agreement and, together with the Shareholder
Agreement, the “Transaction Agreements”), a true copy of which is attached
hereto as Exhibit B;

 

WHEREAS, Borrower and Lender have entered into that certain Credit Agreement,
dated as of the date hereof (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Lender has agreed to provide certain loans (the “Loans”) to Borrower for its own
use, as well as for purposes of extending credit to certain of its subsidiaries
and affiliates and, in connection therewith, Borrower, certain subsidiaries and
affiliates of Borrower, including Manager, and Lender have entered into various
instruments, documents and other agreements, as such may be amended, restated,
supplemented or otherwise modified from time to time (together with the Credit
Agreement, the “Credit Documents”), in order to secure the performance and
payment in full of all Obligations under the Credit Documents. All capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Credit Agreement; and

 

WHEREAS, it is a condition to the agreement of Lender to extend the Loans under
the Credit Agreement to Borrower that Borrower and Manager execute and deliver
this Assignment to Lender, and that Practice and Shareholder consent hereto.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises, Borrower
and Manager hereby agree with Lender as follows:

 

1.          Collateral Assignment. As collateral security for the performance
and payment in full of all Obligations under the Credit Documents, each of
Borrower and Manager does hereby collaterally assign and transfer to Lender, and
grant a security interest to Lender (as collateral security for the performance
and payment in full of all Obligations), in all of Borrower’s or Manager’s, as
applicable, right, title and interest to and under the Transaction Agreements.

 

2.          Lender not Obligated under the Transaction Agreements.
Notwithstanding the foregoing, each of Borrower and Manager expressly agrees
that it shall remain liable to perform all of its obligations under the
Transaction Agreements, and neither this Assignment nor any action taken
hereunder shall cause Lender to be under any obligation or liability in any
respect to Practice or Shareholder or any other Person for the performance or
observance of any of the representations, warranties, conditions, covenants,
agreements or terms of the Transaction Agreements.

 

 

 

 

3.          Lender May Enforce Rights Under the Transaction Agreements. Upon the
occurrence and during the continuation of an Event of Default, Lender may
enforce, either in its own name or in the name of Borrower or Manager, all
rights of Borrower and Manager under the Transaction Agreements in accordance
with the terms thereof, and may do any and all things necessary or advisable to
fully and completely effectuate the collateral assignment of the rights of
Borrower and Manager under the Transaction Agreements pursuant hereto. In the
event that any Transaction Agreement is transferred by Lender pursuant to its
rights as a secured party either by sale, assignment, secured party’s sale,
foreclosure, or otherwise, the transferee of the Transaction Agreement shall
receive all of the rights, benefits and obligations of Borrower or Manager, as
applicable, under the Transaction Agreement, without the consent of Borrower,
Manager or any other party, as if the transferee was Borrower or Manager, as
applicable, under the Transaction Agreement.

 

4.          Further Assurances. Each of Borrower and Manager agrees at any time
and from time to time, upon Lender’s written request, to execute and deliver to
Lender such further documents and do such other acts and things as Lender may
reasonably request to further effect the purposes of this Assignment and to
effectuate the assignment of any Transaction Agreement to a transferee as
provided hereunder, including, without limitation, the filing of this Assignment
(or any schedule, amendment or supplement thereto), or a financing or
continuation statement with respect hereto or thereto in accordance with the
laws of any applicable jurisdictions. Each of Borrower and Manager hereby
authorizes Lender to effect any such filing as aforesaid (including the filing
of any such financing statements or amendments thereto without the signature of
Borrower or Manager), and Lender’s reasonable documented out-of-pocket costs and
expenses with respect thereto shall be payable by Borrower and Manager on
demand. In the event any action is brought by Lender to enforce any rights of
Borrower or Manager under the Transaction Agreements in accordance with the
terms thereof, Borrower and Manager will reasonably cooperate with and assist
Lender, at the sole cost and expense of Borrower and Manager, in the prosecution
thereof.

 

5.          Representations and Warranties. Each of Borrower and Manager hereby
represents and warrants that: (i) no default or condition that, with the giving
of notice or the passage of time or both would constitute a default, exists
under the Transaction Agreements; and (ii) it has not assigned or pledged or
otherwise encumbered the Transaction Agreements to anyone other than Lender.

 

6.          Covenants. Each of Borrower and Manager hereby covenants and agrees
that: (i) it will not assign, pledge or otherwise encumber any of its right,
title or interest under, in or to the Transaction Agreements to anyone other
than Lender or Lender’s successors or assigns; (ii) it will not, without the
prior written consent of Lender, take or omit to take any action, the taking or
omission of which might result in a material alteration or material impairment
of any Transaction Agreement or of this Assignment; (iii) it will not, without
the prior written consent of Lender, enter into any agreement amending,
supplementing, or modifying any provision of any Transaction Agreement or
deliver any notice of termination or terminate any Transaction Agreement;
(iv) it will not consent or agree to any act or omission to act on the part of
any party to any Transaction Agreement that, without such consent or agreement,
would constitute a default thereunder; (v) it will exercise promptly and
diligently each and every right that it may have under the Transaction
Agreements (except the right to terminate subject to the provision set forth
above); and (vi) it will deliver to Lender a copy of each material demand,
notice, communication or document (except those received in the ordinary course
of business and not relating to the amendment or termination thereof, or the
default thereunder by any party) delivered to it in any way relating to the
Transaction Agreements.

 

2

 

 

7.          Power of Attorney. Each of Borrower and Manager hereby constitutes
and appoints Lender, and its successors and assigns, as its true and lawful
attorney, irrevocably, with full power (in the name of Borrower or Manager, as
applicable, or otherwise), upon the occurrence and during the continuation of
any Event of Default under the Credit Documents, to file any claims or take any
action at law or in equity or as Lender may deem necessary or advisable in
respect of the Transaction Agreements. This power of attorney, being coupled
with an interest, is irrevocable.

 

8.          Entire Agreement. This Assignment and the documents and instruments
executed and delivered contemporaneously herewith embody the entire agreement
and understanding between the parties hereto and supersede all prior agreements
and understandings of such persons, verbal or written, relating to the subject
matter hereof. This Assignment constitutes the final and entire agreement with
respect to the collateral assignment of rights under the TRANSACTION AGREEMENTS
from Borrower AND MANAGER to Lender, and may not be contradicted by prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

9.          Amendment. Any provision of this Assignment may be amended or
waived, if, but only if, such amendment or waiver is in writing and is signed by
Borrower, Manager and Lender.

 

10.         Controlling Law. This Assignment has been executed, delivered and
accepted at, and shall be deemed to have been made in, New York and shall be
interpreted in accordance with the internal laws (as opposed to conflicts of law
provisions) of the State of New York.

 

11.         Satisfaction of Obligations. Upon the occurrence of (A) the payment
in full in cash of the Obligations (other than contingent and indemnification
obligations not then due and payable) and (B) the termination of the Revolving
Credit Commitment, this Assignment shall become and be void and of no effect and
all of the right, title, interest, claim and demand of Lender shall
automatically revert to Borrower and Manager.

 

12.         Counterparts. This Assignment may be executed in several
counterparts, each of which shall be an original and all of which, together,
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Assignment by facsimile or in electronic
format (e.g., “pdf” or “tif” file format) shall be effective as delivery of a
manually executed counterpart of this Assignment.

 

13.         Acknowledgment. Borrower, Manager and Lender hereby agree to the
terms set forth in the Acknowledgment attached hereto, which terms are
incorporated herein for all purposes.

 

[SIGNATURE PAGES FOLLOW]

 

3

 

 

IN WITNESS WHEREOF each of the undersigned has caused this Assignment to be
executed by its duly authorized officer on the day and year first above written.

 

  APOLLO MEDICAL HOLDINGS, INC.

 

  By: /s/ Kyle Francis         Name: Kyle Francis         Title: CFO

 

 

  APOLLO MEDICAL MANAGEMENT, INC.

 

  By: /s/ Kyle Francis         Name: Kyle Francis         Title: CFO

 

Signature Page to Collateral Assignment (1 of 1)

ApolloMed Care Clinic

 

 

 

 

  NNA OF NEVADA, INC.

 

  By: /s/ Mark Fawcett         Name: Mark Fawcett         Title: Vice President
and Treasurer

 

Signature Page to Collateral Assignment (2 of 2)

ApolloMed Care Clinic

 

 

 

 

ACKNOWLEDGMENT

 

Practice and Shareholder irrevocably consent to the foregoing Assignment and
agree that, after receipt of written notice from Lender that an Event of Default
has occurred and is continuing under the Credit Agreement and until Lender
provides it with written notice that such Event of Default has been cured or
waived or has otherwise ceased to exist, Lender may directly or on behalf of
Borrower or Manager, assert any of Borrower’s and Manager’s rights under the
Transaction Agreements. Without limiting the generality of the foregoing, each
of Practice and Manager hereby consent to any transfer of any Transaction
Agreement by Lender pursuant to its rights as a secured party either by sale,
assignment, secured party’s sale, foreclosure, or otherwise and agree the
transferee of the Transaction Agreement shall receive all of the rights,
benefits and obligations of Borrower or Manager, as applicable, under the
Transaction Agreement, as if the transferee was Borrower or Manager, as
applicable, under the Transaction Agreement.

 

Notwithstanding anything to the contrary in the foregoing Assignment or this
Acknowledgment: (i) nothing in the foregoing Assignment or this Acknowledgement
shall modify, limit or release any of Borrower’s or Manager’s obligations or
covenants set forth in the Transaction Agreements, create any additional
defenses for Borrower or Manager or increase or add to any obligations or
covenants of Practice or Shareholder contained in the Transaction Agreements;
and (ii) in no event shall Practice or Shareholder have any liability or
responsibility to Borrower or Manager (or any affiliates thereof) for acting in
accordance with or relying upon any instruction, notice, demand, certificate or
document from Lender or any entity acting on behalf of Lender.

 

Capitalized terms used but not defined in this Acknowledgment shall have the
meanings ascribed to them in the foregoing Assignment. This Acknowledgment shall
be binding upon each of the undersigned and its respective successors and
assigns, and shall inure, together with the rights and remedies of Lender
hereunder, to the benefit of Lender and its successors and assigns. THIS
ACKNOWLEDGMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATe of NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS
THEREOF).

 

 

 

 

  APOLLOMED CARE CLINIC, A   PROFESSIONAL CORPORATION

 

  By: /s/ Warren Hosseinion         Name: Warren Hosseinion         Title:
President / CEO

 

  /s/ Warren Hosseinion   WARREN HOSSEINION, M.D., an individual

 

Signature Page to Collateral Assignment Acknowledgment

ApolloMed Care Clinic

 

 

 

 

EXHIBIT A

 

SHAREHOLDER AGREEMENT

 

(See attached)

 

 

 

 

EXHIBIT B

 

MANAGEMENT AGREEMENT

 

(See attached)

 

 

 

